Citation Nr: 1231840	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-08 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether there is legal authority to consider a claim that there was clear and unmistakable error (CUE) on an August 2, 1972 RO decision which failed to assign special monthly compensation at the rate specified in 38 U.S.C.A. § 1114(l) for loss of use of both lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from May 1970 to March 1972, including service in combat in Vietnam.  The Veteran received a Purple Heart, among other awards and decorations.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA), which determined that there was no CUE in an August 1972 rating decision which awarded special monthly compensation (SMC) at the rate specified in 38 U.S.C.A. § 1114(k) for loss of one lower extremity but not at the rate specified in 38 U.S.C.A. § 1114(l) for loss of use of both lower extremities.  For the reasons discussed below, the issue on appeal is more accurately stated as set forth on the title page of this decision.
 
During the course of this appeal, the Veteran raised other claims.  The claims files before the Board do not reflect that the Veteran has disagreed with rating decisions issued in 2009 and 2010.  Most recently, a claim of entitlement to service connection for coronary artery disease was granted in September 2011.  The Veteran has not disagreed with any aspect of the September 2011 rating decision.  No issue regarding any claim other than the claim listed on the title page is before the Board for appellate review.  


FINDINGS OF FACT

1.  In August 1972, the RO, in pertinent part, awarded special monthly compensation (SMC) based on loss of the right lower extremity, and awarded a 40 percent evaluation, but no higher rating, for residuals of a fragmentation wound of the left leg, and the Veteran appealed that decision.  

2.  In a November 1973 decision, the Board denied entitlement to a rating in excess of 40 percent for left lower extremity disability, and denied a higher rate of compensation, including denial of TDIU.  

3.  The August 2, 1972 RO decision which the Veteran seeks to revise on the basis of CUE was subsumed by the November 1973 Board decision.


CONCLUSION OF LAW

The Board has no authority to consider whether there was CUE in an August 2, 1972 RO rating decision which was appealed, and was subsumed by a November 1973 Board decision.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 20.1104 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the Veteran was discharged in March 1972.  His service medical records reflect that he suffered traumatic amputation of the right lower leg and open comminuted fractures of the left tibia and fibula among other injuries, in combat.  At the time of service discharge, as to the left lower extremity, the assigned diagnoses were nonunion of the left tibia and fibula, associated with muscle group XII injuries, and limitation of dorsiflexion to 5 degrees and plantar flexion to 25 degrees, and sensory loss, dorsum of foot, requiring a brace.  

The Veteran submitted a claim for compensation in March 1972.  By a rating decision prepared on August 2, 1972, the RO awarded compensation for amputation of the right leg below the knee, a 40 percent evaluation for residuals of fractures of the left tibia and fibula with limitation of motion of the ankle and knee and Muscle Group XII injury, and awarded SMC at the rate specified in 38 U.S.C.A. § 1114(k) for loss of one lower extremity, but declined to assign a higher rate of SMC.  The Veteran contends that there was clear and unmistakable error in the RO's failure to assign SMC at the rate specified in 38 U.S.C.A. § 1114(l) for anatomic loss or loss of use of both lower extremities.  The RO awarded a combined 70 percent evaluation, but no higher rate of compensation.  

The Veteran disagreed with the August 1972 rating decision.  An October 1972 rating decision confirmed and continued the combined 70 percent compensation assigned in August 1972, including SMC at the rate for loss of one foot, and denied a total rating for compensation based upon individual unemployability (TDIU).  The Veteran continued his disagreement, especially the rating assigned for left leg disability, and a statement of the case (SOC) was issued in October 1972.  The Veteran perfected appeal of the rating decisions in May 1973, and a supplemental statement of the case (SSOC) was issued in September 1973.  

In a November 1973 decision, the Board denied an increased rating in excess of 40 percent for residuals of fragmentation wounds of the left leg, and denied the claim of entitlement to TDIU.  This Board decision subsumes the August 1972 rating decision, including the assigned rate of SMC.  

The Veteran's claim seeking revision of the August 2, 1972 rating decision on the basis of clear and unmistakable error (CUE), lacks legal merit because the Veteran appealed the August 2, 1972 rating decision, and that decision did not become final until the Board issued a November 1973 Board decision.  

CUE motions as to RO decisions are permitted by 38 U.S.C. § 5109A.  An RO decision that is appealed to the Board is not final, but, rather, is considered to have been subsumed by the Board decision, which is the final decision.  No claim of clear and unmistakable error is authorized by of law except as to an RO decision which is final and binding.  38 C.F.R. §§ 3.105(a), 20.1104 (2012); see Duran v. Brown, 7 Vet. App. 216 (1994).  

In a case where an RO decision has been subsumed by a subsequent Board decision, the claimant "may not challenge the original RO determination as containing [CUE], but must proceed before the Board and urge that there was [CUE] in the Board decision that subsumed the unappealed RO determination."  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000); Manning v. Principi, 16 Vet. App. 534, 540 (2002).  In Brown, the United States Court of Appeals for the Federal Circuit stated, "The rationale for that rule is that it is improper for a lower tribunal (the RO) to review the decision of a higher tribunal (the Board)."  203 F.3d at 1381.  

The Board has no legal authority to revise a rating decision which did not become final except as subsumed in a Board decision.  38 U.S.C.A. § 5109A.  In the absence of legal authority to review such a claim, the Board has no jurisdiction to revise an August 2, 1972 RO decision which was appealed and subsumed into a Board decision which is not the subject of a claim of CUE.

The Board has read through all of the statements of the Veteran and his representative, and the communications issued by the RO.  In none of them does the Veteran allege clear and unmistakable error in the November 1973 Board decision.  If the Veteran would like file a motion claiming clear and unmistakable error in the November 1973 Board decision, he would need to submit such motion directly to the Board.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400-140 4 (2012).  

Although a Veteran's pleadings are to be read sympathetically, a motion for revision based on CUE requires a degree of specificity sufficient to enable the reviewer to understand the assertion of error being made and also how any such error might have changed the outcome of the decision being collaterally attacked.  See Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (even sympathetic reading does not require VA to "supply a theory that is absent" or to "imagine ways in which the original decision might be defective"); see also Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002) (each theory of CUE must be adjudicated as a separate and distinct request so that the preclusive effect of res judicata bars refiling only as to that particular assertion of CUE).

Accordingly, the Board is not required to read the Veteran's specific allegation of CUE in the August 2, 1972 RO decision as an allegation of CUE in the November 1973 Board decision.  In fact, it could be prejudicial to the Veteran for the Board to infer such a claim and to proceed with such a claim at this time, as the Veteran is limited to one request for revision alleging CUE in a Board decision.  The Board notes that the Federal Circuit has recently held that 38 C.F.R. § 20.1409(c) does not allow multiple CUE challenges to a Board decision based on different CUE theories.  Hillyard v. Shinseki, 2012 WL 3538277, No. 2011-7157 (Fed. Cir. Aug. 17, 2012.  Therefore, the Board should not infer a claim that the Veteran may not intend to raise.  In any event, there is no prejudice to the Veteran in dismissal of the claim for CUE at this time, since the effective date of a revision of a decision, if CUE is found, is not dependant on the date the claim for CUE is received.  

The August 1972 rating decision, which assigned SMC at the rate for loss of one foot, but denied a higher level of compensation, and denied an evaluation in excess of 40 percent for left leg disability, and other decisions that confirmed the denials during the course of appeal, was subsumed by the November 1973 Board decision.  

The August 1972 rating decision did not become final, except as subsumed in the 1973 Board decision.  The Board has no legal authority to review the RO decision, and, therefore, has no jurisdiction to adjudicate this request for review of the subsumed decision.  The appeal to review the 1972 RO decision on the basis of CUE is must be dismissed as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, as opposed to the facts, is dispositive of the claim, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).  Thus, the Veteran's claim for entitlement to an earlier effective date for an award of SMC at the higher rate specified under 38 U.S.C.A. § 1114(l) for loss of use of both lower extremities on the basis that there was CUE in an August 2, 1972 rating decision must be dismissed.  

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) identifies and describes duties on the part of VA to advise a claimant of the evidence needed to substantiate a claim, and to help a claimant obtain that evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  However, the provisions of the VCAA do not apply to CUE claims.  Livesay v. Principi, 15 Vet. App. 165, 178.  Moreover, it has been held not to apply to claims that turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227 (2000).  Similarly, since the law, and not the evidence, is dispositive in this case, discussion of duties under the VCAA is not required.  Sabonis v. Brown, 6 Vet. App. 426 (1994).
ORDER

The claim for revision of an August 2, 1972 RO decision on the basis of clear and unmistakable error is dismissed.  



____________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


